Exhibit 10.9

KRAFT FOODS INC.

2005 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

FOR KRAFT COMMON STOCK

KRAFT FOODS INC., a Virginia corporation, (the “Company”), hereby grants to the
employee (the “Employee”) named in the Award Statement (the “Award Statement”)
attached hereto, as of the date set forth in the Award Statement (the “Award
Date”) pursuant to the provisions of the Kraft Foods Inc. 2005 Performance
Incentive Plan (the “Plan”), a Restricted Stock Award (the “Award”) with respect
to the number of shares (the “Restricted Shares”) of the Common Stock of the
Company (“Common Stock”) upon and subject to the restrictions, terms and
conditions set forth below, in the Award Statement and in the Plan. Capitalized
terms not defined in this Restricted Stock Agreement (the “Agreement”) shall
have the meanings specified in the Plan.

1. Restrictions. Subject to paragraph 2 below, the restrictions on the
Restricted Shares shall lapse and the Restricted Shares shall vest on the date
set forth in the Restricted Stock Award section of the Award Statement (the
“Vesting Date”), provided that the Employee remains an employee of the Kraft
Group (as defined below in paragraph 13) during the entire period (the
“Restriction Period”) commencing on the Award Date set forth in the Award
Statement and ending on the Vesting Date.

2. Termination of Employment During Restriction Period. In the event of the
termination of the Employee’s employment with the Kraft Group prior to the
Vesting Date other than by death, Disability, or Normal Retirement (as defined
below in paragraph 13) or unless it is otherwise determined by (or pursuant to
authority granted by) the Committee administering the Plan (the “Committee”),
the Restricted Shares shall not vest and the Employee shall forfeit all rights
to the Restricted Shares. Any Restricted Shares that are forfeited shall be
transferred directly to the Company. If death, Disability, or Normal Retirement
of the Employee occurs prior to the Vesting Date, the restrictions on the
Restricted Shares shall immediately lapse and the Restricted Shares shall become
fully vested on such date of death, Disability, or Normal Retirement.

3. Voting and Dividend Rights. During the Restriction Period, the Employee shall
have the right to vote the Restricted Shares and to receive any dividends and
other distributions with respect to the Restricted Shares, as paid, less
applicable withholding taxes (it being understood that such dividends will
generally be taxable as ordinary compensation income during such Restriction
Period) unless and until such Restricted Shares are forfeited pursuant to
paragraph 2 hereof.

4. Custody and Delivery of Certificates Representing Shares. The shares of
Common Stock subject to the Award may be held by a custodian in book entry form
with the restrictions on such shares duly noted or, alternatively, the Company
may hold the certificate or certificates representing such shares, in either
case until the Award shall have vested, in whole or

 

1



--------------------------------------------------------------------------------

in part, pursuant to paragraphs 1 and 2 hereof. As soon as practicable after the
Restricted Shares shall have vested pursuant to paragraphs 1 and 2 hereof,
subject to paragraph 7 hereof, the restrictions shall be removed from those of
such shares that are held in book entry form, and the Company shall deliver to
the Employee any certificate or certificates representing those of such shares
that are held by the Company and destroy or return to the Employee the stock
power or powers relating to such shares. If such stock power or powers also
relate to unvested shares, the Company may require, as a condition precedent to
the delivery of any certificate pursuant to this paragraph 4, the execution and
delivery to the Company of one or more irrevocable stock powers relating to such
unvested shares.

5. Transfer Restrictions. This Award and the Restricted Shares (until they
become unrestricted pursuant to the terms hereof) are non-transferable and may
not be assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Restricted Shares shall be forfeited.

6. Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the granting, vesting or payment of
this Award, as the case may be, by deducting the number of Restricted Shares
having an aggregate value equal to the amount of withholding taxes due from the
total number of Restricted Shares awarded, vested, paid or otherwise becoming
subject to current taxation. The Company is authorized to satisfy the actual
minimum statutory withholding taxes arising from the granting or vesting of this
Award, as the case may be, by, as agent for the Employee, withholding the number
of Restricted Shares having an aggregate value in the amount of withholding
taxes due, and instructing the Restricted Stock Award administrator to sell such
Restricted Shares on the open market as soon as practicable, and remitting the
proceeds to the appropriate governmental authorities, except to the extent that
such a sale would violate any Federal Securities law or other applicable law.
The Company is also authorized to satisfy the actual withholding taxes arising
from the granting or vesting of this Award, or hypothetical withholding tax
amounts if the Employee is covered under a Company tax equalization policy, as
the case may be, by the remittance of the required amounts from any proceeds
realized upon the open-market sale of vested Common Stock by the Employee.
Furthermore, the Company is authorized to satisfy the actual minimum statutory
withholding taxes arising from the granting or vesting of this Award, as the
case may be, through any other method established by the Company. Restricted
Shares deducted from this Award in satisfaction of actual minimum withholding
tax requirements shall be valued at the Fair Market Value of the Common Stock
received in payment of vested Restricted Shares on the date as of which the
amount giving rise to the withholding requirement first became includible in the
gross income of the Employee under applicable tax laws. If the Employee is
covered by a Company tax equalization policy, the Employee also agrees to pay to
the Company any additional tax obligation calculated and paid in accordance with
such tax equalization policy.

7. Death of Employee. If any of the Restricted Shares shall vest upon the death
of the Employee, they shall be registered in the name of the estate of the
Employee.

 

2



--------------------------------------------------------------------------------

8. Original Issue or Transfer Taxes. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such delivery, except as
otherwise provided in paragraph 6.

9. Successors. Whenever the word “Employee” is used herein under circumstances
such that the provision should logically be construed to apply to the executors,
the administrators, or the person or persons to whom the Restricted Stock may be
transferred pursuant to this Agreement, it shall be deemed to include such
person or persons. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall acquire any rights hereunder in accordance with this Agreement, the Award
Statement or the Plan

10. Award Confers No Rights to Continued Employment - Nature of the Grant.
Nothing contained in the Plan or this Agreement shall give the Employee the
right to be retained in the employment of any member of the Kraft Group or
affect the right of any such employer to terminate the Employee. The adoption
and maintenance of the Plan shall not constitute an inducement to, or condition
of, the employment of the Employee. Further, the Employee acknowledges and
agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b) the grant of any Restricted Stock is voluntary and occasional and does not
create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted repeatedly in the
past;

(c) all decisions with respect to future Restricted Stock grants, if any, will
be at the sole discretion of the Company;

(d) the Employee is voluntarily participating in the Plan;

(e) the Restricted Stock is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to any member of the
Kraft Group, and which is outside the scope of the Employee’s employment
contract, if any;

(f) the Restricted Stock is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be any member of the Kraft Group;

(g) in the event that the Employee is not an employee of any member of the Kraft
Group, the Restricted Stock grant and the Employee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Kraft Group; and furthermore, the Award grant will not be interpreted to form an
employment contract with any member of the Kraft Group;

 

3



--------------------------------------------------------------------------------

(h) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(i) if the Employee’s Restricted Shares vest and the Employee obtains shares of
Common Stock, the value of those shares of Common Stock acquired upon vesting
may increase or decrease in value;

(j) in consideration of the grant of the Restricted Stock, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock or diminution in value of the Restricted Stock or shares of
Common Stock acquired upon the vesting of the Restricted Shares resulting from
the termination of Employee’s employment by the Company or the Employer and the
Employee irrevocably releases the Kraft Group from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, the
Employee shall be deemed irrevocably to have waived the Employee’s entitlement
to pursue such claim;

(k) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employees’ acquisition or sale of the underlying shares of Common
Stock; and

(l) the Employee is hereby advised to consult with the Employee’s own personal
tax, legal and financial advisors regarding the Employee’s participation in the
Plan before taking any action related to the Plan.

11. Interpretation. The terms and provisions of the Plan (a copy of which will
be furnished to the Employee upon written request to the Office of the
Secretary, Kraft Foods Inc., Three Lakes Drive, Northfield, Illinois 60093) are
incorporated herein by reference. To the extent any provision of this Agreement
is inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. The Committee shall have the right to resolve all questions which
may arise in connection with the Award or this Agreement. Any interpretation,
determination or other action made or taken by the Committee regarding the Plan
or this Agreement shall be final, binding and conclusive

12. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, U.S.A., without regard to choice of laws principles
thereof.

13. Miscellaneous Definitions. For purposes of this Agreement, (a) the term
“Disability” means permanent and total disability as determined under procedures
established by the Company for purposes of the Plan, and (b) the term “Normal
Retirement” means retirement from active employment under a pension plan of the
Kraft Group or under an employment contract with any member of the Kraft Group,
on or after the date specified as the normal retirement age in the pension plan
or employment contract, if any, under which the Employee is at that time
accruing pension benefits for his or her current service (or, in the absence of
a specified normal retirement age, the age at which pension benefits under such
plan or contract become payable without reduction for early commencement and
without any requirement of a particular period of prior service). In any case in
which (i) the meaning of “Normal Retirement”

 

4



--------------------------------------------------------------------------------

is uncertain under the definition contained in the prior sentence or (ii) a
termination of employment at or after age 65 would not otherwise constitute
“Normal Retirement,” an Employee’s termination of employment shall be treated as
a “Normal Retirement” under such circumstances as the Committee, in its sole
discretion, deems equivalent to retirement. “Kraft Group” means Kraft Foods Inc.
and each of its subsidiaries and affiliates. For purposes of this Agreement,
(x) a “subsidiary” includes only any company in which the applicable entity,
directly or indirectly, has a beneficial ownership interest of greater than 50
percent and (y) an “affiliate” includes only any company that (A) has a
beneficial ownership interest, directly or indirectly, in the applicable entity
of greater than 50 percent or (B) is under common control with the applicable
entity through a parent company that, directly or indirectly, has a beneficial
ownership interest of greater than 50 percent in both the applicable entity and
the affiliate.

14. Adjustments. In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, reclassification, distribution, stock dividend,
stock split, reverse stock split, split-up, spin-off, issuance of rights or
warrants or other similar transaction or event affecting the Common Stock after
the date of this Award, the Board of Directors of the Company shall make
adjustments to the number and kind of shares of stock subject to this Award,
including, but not limited to, the substitution of equity interests in other
entities involved in such transactions, to provide for cash payments in lieu of
restricted or unrestricted shares, and to determine whether continued employment
with any entity resulting from such a transaction will or will not be treated as
continued employment by the Kraft Group, in each case subject to any Board or
Committee action specifically addressing any such adjustments, cash payments, or
continued employment treatment.

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Awards granted under, and the Employee’s
participation in, the Plan or future Awards that may be granted under the Plan
by electronic means or to request the Employee’s consent to participate in the
Plan by electronic means. The Employee hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company

16. Agreement Severable. The provisions of this Agreement are severable and if
any one or more provisions are deemed to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nonetheless be binding and
enforceable.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Restricted Stock Agreement has been duly executed as of
February 4, 2008.

 

KRAFT FOODS INC. By:  

/S/ CAROL J. WARD

 

Carol J. Ward, Vice President and

Corporate Secretary

 

6